Citation Nr: 1801013	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  10-44 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Scott Schermerhorn, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in this appeal.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The record indicates that there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; that an event, injury, or disease occurred in service; that the Veteran's symptoms may be associated with his service; and the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the requirements to secure a VA examination are a low bar.

The record indicates that the Veteran has current diagnoses of psychiatric disorders, including depression and anxiety.  She testified during her August 2017 Board hearing that during active military service in 1971, she was assaulted from behind and struck in the head.  She further testified that as her assailant began undressing in an attempt to rape her, she was able to knock him out and escape.  She stated that she took his military identification card while he was unconscious and called military police to report the assault when she was safely away.  The Veteran testified that she was interviewed but not directed to give a formal statement regarding the case, and the perpetrator was arrested shortly after.  She indicated that she did not personally pursue further involvement in any legal proceedings or undergo therapy or treatment for the trauma out of a concern for how it could affect her career in the military.  

The record reflects that efforts by VA and the Veteran to obtain documents relating to the incident and any corresponding arrest or prosecution were not successful; however, the Veteran's service treatment records indicate that she did incur some head injury during active service.  Specifically, her entrance medical examination does not list a history of a head injury, and she was found to be medically sound upon entry, but her discharge medical examination lists a history of head injury.  The Veteran indicated that she did not sustain any other head injury outside of the assault during service, and service treatment records do not indicate any treatment for a head injury.  She testified that she experienced psychological symptoms related to anxiety and depression during and after service, and later realized that they were associated with the assault when she was subsequently treated with therapy for other issues.  The Veteran's post-service treatment records indicate that she underwent treatment regarding numerous psychological problems after discharge, and that she was seen by a therapist from 2003 to 2007 for psychological issues.  However, the notes from the therapy sessions are vague regarding any details related to the etiology of the Veteran's symptoms.  The Board finds that absent any evidence to the contrary, the Veteran's statements are credible and the available evidence of record suggests an in-service incident and subsequent symptomatology.  .Therefore, the evidence of record is sufficient to meet the low bar set by McClendon.

The Veteran's service treatment records also frequently note flu-like symptoms, tiredness, weakness, and malaise, and indicate that these symptoms were often diagnosed as an unspecified viral syndrome or as having an unknown etiology.  As previously mentioned, she was found to be medically sound at her entrance examination, but she noted a history of dizziness or fainting spells, chronic or frequent colds, shortness of breath, and many additional medical problems at her discharge examination.  The Veteran's hearing testimony indicates that she associated these symptoms with the problems she was treated for while in service.  Additionally, the examiner noted possible thyroid disorder on the discharge examination report, but the Veteran was not given a formal diagnosis.  

The Veteran contends that her symptoms have persisted since she was discharged from active duty, and medical records indicate she was treated by VA for similar symptoms shortly after leaving military service.  The record indicates that the Veteran filed for compensation related to a variety of symptoms shortly after her discharge, but was denied in an April 1976 rating decision.  The Veteran testified that she initially thought the symptoms listed in her original claim were related to complications for Rubella or German measles that she had during service.  She further testified that the symptoms persisted after service, and medical records indicate that she has a history of porphyria and thyroid problems.  The Board finds that the Veteran's statements and evidence of record provide a sufficient basis to warrant a VA examination under McClendon in order to determine if her reported symptoms warrant a diagnosis of chronic fatigue syndrome, and if any such diagnosis is related to active duty service.

The AOJ should also obtain any outstanding VA treatment records and request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein.  The AOJ should have the Veteran submit the necessary authorizations required to obtain any such records.  It is further unclear from the record if the Veteran has been provided with updated VCAA notice specific to claims involving military sexual trauma, and therefore, the AOJ should provide such notice upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with updated VCAA notice, including the required notice specific to claims related to military sexual trauma.

2.  Obtain and associate with the claims file any outstanding post-service VA treatment records.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric condition, to include anxiety, depression, and PTSD.  Upon review of the claims file and examination of the Veteran, the examiner should opine as to whether there is a 50 percent or better probability (i.e., at least as likely as not)  that the Veteran has PTSD related to active service, including whether it is due to the assault during active service.  With respect to each additional psychiatric disorder currently present or present during the pendency of the Veteran's claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability (i.e., at least as likely as not) that the disorder is related to service.  The examiner is directed to accept that the Veteran's given account of assault during military service detailed above is valid.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current chronic fatigue syndrome.  With respect to any diagnosed chronic fatigue syndrome currently present or present during the pendency of the Veteran's claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability (i.e., at least as likely as not) that the disorder is related to service.  

If an examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

All opinions and conclusions expressed must be supported by a complete rationale in the report.  

4.  The AOJ should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.






The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




